                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


CERTAIN UNDERWRITERS AT                        Case No. CV-19-34 -GF-BMM
LLOYD’S, LONDON
SUBSCRIBING TO POLICY                         JUDGMENT IN A CIVIL CASE
NUMBER PGIARK05447-00,

                     Plaintiff,

  vs.

DUAL TRUCKING, INC., AND
ANTHONY ALFORD,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

     IT IS ORDERED AND ADJUDGED: Defendants' Motion to Dismiss is
 GRANTED. The accompanying Motion to Set Aside the Default is similarly
 GRANTED.

        Dated this 18th day of June, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ S. Redding
                                  S. Redding, Deputy Clerk
